Citation Nr: 0928620	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to disability rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD

S. Laskin, Law Clerk 





INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1967.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, PA. 

The Board notes that although the Veteran requested in his 
VA Form 9 that he be scheduled for a Travel Board hearing, 
he subsequently withdrew that request.

It also appears from a statement submitted to the Board in 
October 2006 that the Veteran might be seeking compensation 
for ear disability resulting from VA treatment.  This matter 
is referred to the RO for appropriate action.


REMAND

The Veteran claims that he is entitled to a disability 
rating in excess of 50 percent for PTSD.  The Veteran has 
submitted evidence that his disability might have worsened 
since his last VA examination in November 2005, including 
evidence that he was terminated from long term employment in 
January 2008.

The Board further notes that a January 2008 VA outpatient 
record indicates that in recent years the Veteran had been 
active in group and individual therapy at the Allentown 
Outpatient Clinic.  No records pertaining to the Veteran's 
therapy at the Allentown Outpatient Clinic since October 
2005 are associated with the claims folder.

In light of these circumstances, this case is REMANDED to 
the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any records, not already of record, 
pertaining to treatment or evaluation of 
the Veteran's PTSD during the period of 
this claim, to include records pertaining 
to his treatment at the Allentown 
Outpatient Clinic since October 2005 and 
any records pertaining to his treatment at 
the Wilkes-Barre VA Medical Center.

2.  Then, the Veteran should be afforded an 
examination by a psychiatrist or 
psychologist to determine the current 
degree of severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.

The examiner should identify all current 
manifestations of the Veteran's PTSD and 
should provide an opinion concerning the 
current degree of social and occupational 
impairment resulting from it.  In addition, 
the examiner should provide a global 
assessment of functioning score and explain 
the significance of the score assigned.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected PTSD on his ability to 
work, to include whether it is sufficient 
by itself to render him unemployable.

3.  The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the RO or the 
AMC should furnish to the Veteran and his 
representative a Supplemental Statement of 
the Case and afford them the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
